DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0073885) in view of Brown (US 2015/0054220)
As per claim 1,  
A plurality of bet areas adapted to receive a game player bet, each of the plurality of bet areas including indicia corresponding to a bet sub-area; (Rowe discloses a plurality of player stations 
second control unit including a central processing unit (CPU) and a non- transitory computer readable storage device (Rowe 0032) that receives and stores information pertaining to a monetary value of the gaming media bet via the bet areas during the card game;  (Rowe 0046 and references incorporated by reference)
a card shoe adapted to dispense one or more cards during the card game; (Rowe 0047)
a detecting device that detects identification information pertaining to the cards dispensed via the card shoe and outputs the detected identification information; (Rowe 0047, references incorporated by reference)
a first control unit including a central processing unit (CPU) and a non- transitory computer readable storage device that manages a destination to which the game proceeds; (Rowe discloses each player display terminal being connected to the backend bonusing system and player tracking systems that inherently comprises CPU and non-transitory computer readable medium) (Rowe 0029 -0030, 0041 -0042, 0043 – 0046
a display device that displays information about the destination to which the game proceeds, the information being stored and managed by the first control unit;  (Rowe 0028 – 0029, 0032, 0033)
third processing that obtains the information about the determined destination to which the game proceeds from the non-transitory computer readable storage device of the first control unit and displays the information on the display. (Rowe 0049, 0050, FIG 9)
Rowe fails to specifically disclose the following:
wherein the first control unit is programmed to perform: 

second processing that determines the destination to which the game proceeds for each of the bet areas when a subsequent second amount of gaming media bet via each bet area and received by the second control unit is changed relative to the first amount of gaming media bet according to a predetermined ratio, and 
However, in a similar field of gaming, Brown discloses a table game wherein the images of the game are displayed at player positions, and wherein the images include wager amounts that a player makes on particular hands of cards.  Brown discloses the displaying of a first wager (ante wager) amounts at a player position on a first hand of cards and subsequent wager amounts related to the placing and processing of second wager amounts that are displayed upon the display screen in a bet area when a player decides to continue playing and wherein the second wagered amount is a typically “twice the amount of the ante bet for which the player is continuing” (i.e. subsequent amount being relative the first amount according a predetermined ratio) (Brown 0024, 0025, 0029, 000035, 0039).  Brown further discloses the displaying of the determine game destination (i.e. game outcome).
As per claim 3, wherein the third processing includes processing that reads character information pertaining to the destination to which the game proceeds from the non- transitory computer readable storage device of the first control unit according to the subsequent second amount of gaming media bet at the bet areas and displays the read character information on the display. (Rowe 0029, 0049, 0050)
As per claim 4, wherein each of the plurality of bet areas includes an antenna module capable of receiving a radio signal transmitted from a game chip. (Rowe 0046 and references incorporated by reference)

As per claim 6, wherein the card shoe comprises a light emitting unit capable of emitting infrared light so as to illuminate the cards, and a detector capable of receiving light reflected by the cards. (Rowe 0047 and references incorporated by reference)
As per claim 7, wherein the first processing corresponds to operations related to confirmation of an initial bet and a game result determination. (Brown 0025)
As per claim 8, wherein the second processing corresponds to an operation related to confirmation of a subsequent bet as a result of a tie and game result determination. (Brown 0025)
As per claim 11, wherein the sub-areas include an ante sub-area and a tie sub-area. (Brown 0025, 0032).
Claim 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al (US 2006/0073885) in view of Brown (US 2015/0054220) in view of Montgomery (US 2016/0180634).
Rowe fails to disclose:
As per claim 2, wherein the third processing includes processing that changes a display color of the information displayed on the display device according to the destination to which the game proceeds, the display color being assigned for each of the bet areas.
As per claim 9, wherein the third processing corresponds to an operation related to displaying the initial bet and the game result determination according to a color.
As per claim 10, wherein the third processing corresponds to an operation related to displaying the subsequent bet and the game result determination according to a color. 

It would be obvious to one of ordinary skill in the art to modify Rowe in view of Brown in view of Montgomery to provide a game system wherein the game table comprises a display means that changes in color when a player makes a certain type or amount of wager.  This would be beneficial as it would allow players and dealers to readily be able to determine the type of wager a player quickly at a glance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/               Examiner, Art Unit 3715
1/13/2021 
/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715